DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/319,048 filed on 12 May 2021 and amendment presented on 07 June 2022 which amends claims 1, 6-8, 11-17 and 20 and presents arguments, is hereby acknowledged. Claims 1-20 are pending and subject to examination.
Response to Arguments
Objections to the claims
   
   Applicant’s claim amendment and arguments, filed in the response dated 07 June 2022  regarding the objections of claims 12-14, 16 and 20 have been fully considered and are persuasive. All outstanding objections of claims 12-14, 16 and 20 are hereby withdrawn.

Claim Rejections -- § 102
     On page 9 of the response filed 07 June 2022, Applicant addresses that independent claim 1 and independent claim 11 have been amended herewith to include features and limitations found in Applicant's original specification at Paragraph [0019] and Paragraph [0020], as well as related subject matter. 
     Examiner has failed to find support for the amended subject matter. Examiner advise the applicants to refer the detailed rejection below for a complete explanation.
     On pages 9-10 of the response filed 07 June 2022, Applicant addresses the 35 U.S.C. 102 rejection made on the 08 February 2022 Non-Final Rejection. Applicant's arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
     Applicant argues at page 10 of the remarks, as filed that cited reference Kaufman does not teach “a multi-casting download-to-mobile-phone service with at least two levels of curation for media titles wherein a first curation level comprises a curated data carousel based on regional needs and a second curation level based on user-configurable preference settings, and an artificial intelligence server, the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of artificial intelligence algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels” as recited by amended Independent claim1 and 11.
     Examiner is persuaded that Kaufman does not disclose or suggest “wherein algorithm is an artificial intelligence algorithms and wherein channels are back channel and back haul channel” as recited by amended Independent claims 1 and 11.
     However, Kaufman still teaches “a multi-casting download-to-mobile-phone service with at least two levels of curation for media titles wherein a first curation level comprises a curated data carousel based on regional needs and a second curation level based on user-configurable preference settings; an artificial intelligence server, the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, channels”.
     Kaufman teaches “a multi-casting download-to-mobile-phone service with at least two levels of curation for media titles wherein a first curation level comprises a curated data carousel based on regional needs and a second curation level based on user-configurable preference settings”;
     Kaufman describes analysis are provided to one of a media delivery system and/or a stream selection and analysis is providing to specific cell sites in a particular geographical area for multicast services to user preference (e.g. regional needs or first curation level) (Kaufman: [paragraph 0039, 0057, 0117]). Kaufman describes
multicast streaming services to mobile device services and download preference data includes selections can be for specific media content items (e.g. media titles), such as a particular program, series, and/or a particular episode of a series to be distributed (e.g. collection of media data OR data carousel) to users and distributing selected media content items (e.g. curated data carousel) based on preferences of users (user-configurable preference or second curation level) who may enter specific geographical area include from cell sites and base stations (e.g. regional needs or first curation level) (Kaufman: [paragraph 0027-0028, 0039, 0053, 0057, 0081-0082]). Therefore, Kaufman still teaches “a multi-casting download-to-mobile-phone service with at least two levels of curation for media titles wherein a first curation level comprises a curated data carousel based on regional needs and a second curation level based on user-configurable preference settings”.

    Kaufman further teaches “an artificial intelligence server, the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, channels”.
     Kaufman describes media delivery system may employ artificial intelligence (AI) to facilitate automating one or more features (e.g. an artificial intelligence server) and employ various AI-based schemes and algorithms can be applied to determine probabilities of demand at any current instant of time and/or various future instant of time. Preferential demand data can include demand data based on identified and/or predicted or estimated preferences of the content consumers (e.g. predict the creation of the curated data carousel). The demand data is used to associate a level of current demand with one or more available media content items or programs, demand can be estimated or otherwise predicted based on past demand and/or consumption data (e.g. media consumption). Usage data can be based on actual usage of available channels. It can be instantaneous and/or temporal. Instantaneous usage data provides a measure, e.g., a “snapshot” of current content usage of a group of users. Temporal usage data can be determined according to a statistical process applied to usage data of a group of users obtained over time (e.g. usage tracking, channels). 
A classifier can be employed to determine a ranking or priority of each cell site of the acquired network. Mobile endpoint device may then request, e.g., subscribe, to a particular media program by sending a request with the SSM IP address. Such elections, subscriptions, selections or choices can be recorded as preferential demand data. A response may be provided to the mobile endpoint device identifying a broadcast channel on which the media program is broadcast by the base station and demand is based on user responses to a solicitation based on an election event (e.g. feedback loop) (Kaufman: [paragraph 0025, 0029, 0091-0092, 0172]).
     However, Examiner is persuaded that Kaufman does not disclose or suggest “wherein algorithm is an artificial intelligence algorithms and wherein channels are back channel and back haul channel” as recited by amended Independent claims 1 and 11 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below. 

Dependent Claims 2-9 and 12-20
     Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 112
3.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.     Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
       Claim 1 contains new limitation “…. a multi-casting download-to-mobile-phone service with at least two levels of curation for media titles wherein a first curation level comprises a curated data carousel based on regional needs and a second curation level based on user-configurable preference settings, and an artificial intelligence server, the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of artificial intelligence algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels.”
      Examiner has failed to find any support for the amended subject matter “….wherein a first curation level comprises a curated data carousel based on regional needs…. the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of artificial intelligence algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels.”
      The specification describes “…a multicasting download-to-mobile-phone service with two levels of curation for media titles. The first curation level comprises a curated data carousel that has been created for the needs of a specific region (e.g., a specific cell tower and/or associated ENodeB). The second curation level comprises curation of the media titles based on preference settings in the mobile app used to store and maintain the media titles ([paragraph 0019] of the specification).
    The specification describes “….artificial intelligence-based analytical systems will be used to capture media consumption preference data from mobile device activity that may be analyzed to better understand individual user's patterns and preferences, as well as general group preferences and usage patterns. Each user's data will be periodically transferred back to command-and-control center 180 using small data bursts, targeting times when data usage is either free or relatively inexpensive ([paragraph 0053] of the specification).
    The specification describes “The Carousel Package (17.5) is created based on information received from individual DM Middleware Servers (103) in the field regarding the popularity of certain media titles (or genres) within that Cell Tower's (102) footprint. In this case, the demographics of the media consumers living or working in the transmission footprint of the cell towers may be used to customize the digital media distributed to mobile devices in the transmission footprint. The Cell Towers (102) send usage information to the command-and-control (100) over time which then again helps to create relevant Carousel Packages (17.5) for users within that location ([paragraph 0103] of the specification).
    The specification describes “A Feedback Loop can be created for the Artificial Intelligence systems mentioned in this disclosure by way of the Backhaul Back-Channel (17.6) ([paragraph 0103] of the specification).
    However, the specification paragraphs [0019, 0053, 0099, 0103] have nothing to do with “creation” of the “curated data carousel” which is “based on regional needs. Also, there is nothing in the specification about the “algorithms” that supposedly “predict” the “creation” of the “curated data carousel”, much less how they are “tuned over time” “by way of feedback loops, media consumption and usage tracking, back channels and back haul channels”. Thus, Examiner has failed to find any support for the amended subject matter “….wherein a first curation level comprises a curated data carousel based on regional needs…. the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of artificial intelligence algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels.” If applicant wishes to provide further explanation, applicant must identify the corresponding subject matter with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

      Claim 11 contains new limitation “..using an artificial intelligence server to predict the creation of a curated data carousel containing the plurality of digital media files; tuning a plurality of artificial intelligence algorithms over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels; using the artificial intelligence algorithms to curate the plurality of digital media files based on at least two levels of curation wherein a first curation level comprises curation based on regional needs and a second curation level based on user-configurable preference settings;”
     Examiner has failed to find any support for the amended subject matter “..using an artificial intelligence server to predict the creation of a curated data carousel containing the plurality of digital media files; tuning a plurality of artificial intelligence algorithms over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels; using the artificial intelligence algorithms to curate the plurality of digital media files based on at least two levels of curation wherein a first curation level comprises curation based on regional needs…”,
   The specification describes “…a multicasting download-to-mobile-phone service with two levels of curation for media titles. The first curation level comprises a curated data carousel that has been created for the needs of a specific region (e.g., a specific cell tower and/or associated ENodeB). The second curation level comprises curation of the media titles based on preference settings in the mobile app used to store and maintain the media titles ([paragraph 0019] of the specification).
    The specification describes “….artificial intelligence-based analytical systems will be used to capture media consumption preference data from mobile device activity that may be analyzed to better understand individual user's patterns and preferences, as well as general group preferences and usage patterns. Each user's data will be periodically transferred back to command-and-control center 180 using small data bursts, targeting times when data usage is either free or relatively inexpensive ([paragraph 0053] of the specification).
    The specification describes “The Carousel Package (17.5) is created based on information received from individual DM Middleware Servers (103) in the field regarding the popularity of certain media titles (or genres) within that Cell Tower's (102) footprint. In this case, the demographics of the media consumers living or working in the transmission footprint of the cell towers may be used to customize the digital media distributed to mobile devices in the transmission footprint. The Cell Towers (102) send usage information to the command-and-control (100) over time which then again helps to create relevant Carousel Packages (17.5) for users within that location ([paragraph 0103] of the specification).
    The specification describes “A Feedback Loop can be created for the Artificial Intelligence systems mentioned in this disclosure by way of the Backhaul Back-Channel (17.6) ([paragraph 0103] of the specification).
   However, there is nothing in the specification paragraphs [0019, 0053, 0099, 0103] about the “algorithms” that supposedly “predict” the “creation” of the “curated data carousel”, much less how they are “tuned over time” “by way of feedback loops, media consumption and usage tracking, back channels and back haul channels”. Also, the specification paragraphs [0019, 0053, 0099, 0103] have nothing to do with “creation” of the “curated data carousel” which is “based on regional needs.
   Thus, Examiner has failed to find any support for the amended subject matter “..using an artificial intelligence server to predict the creation of a curated data carousel containing the plurality of digital media files; tuning a plurality of artificial intelligence algorithms over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels; using the artificial intelligence algorithms to curate the plurality of digital media files based on at least two levels of curation wherein a first curation level comprises curation based on regional needs…”; If applicant wishes to provide further explanation, applicant must identify the corresponding subject matter with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
   Regarding claims 2-10 and 12-20, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections. 


Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.     Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2020/0037035 A1); and further in view of Munafo et al. ( US 2018/0287869 A1).
       Regarding Claim 1, Kaufman teaches an apparatus for multi-cast streaming ([paragraph 0023, 0045] describes a system (e.g. an apparatus) for multicast media services), 
        the apparatus comprising: at least one gateway; the at least one gateway being configured to multicast a plurality of digital media files ([paragraph 0028, 0045, 0048, 0082] describes the system includes gateway being configured to multicast media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files));
     at least one middleware server storing the plurality of digital media files ([paragraph 0028, 0045, 0052- 0053] describes system includes server (e.g. one middleware server) storing media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files)); 
     at least command-and-control center communicatively coupled to the at least one middleware server and to the at least one gateway ([paragraph 0038, 0047-0048] describes network devices Mobility Management Entity control node (e.g. command-and-control center) connected to the gateway and the server (e.g. one middleware server)), 
    the at least command-and-control center monitoring and controlling the multicast of the plurality of digital media files ([paragraph 0028, 0038, 0048] describes network devices Mobility Management Entity control node (e.g. command-and-control center) observing and controlling media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files)); 
     at least one mobile device communicatively coupled to the at least one gateway, wherein the multicast stream of digital media is transmitted from the at least one gateway to the at least one mobile device via a cellular network ([paragraph 0045, 0048, 0055, 0152] describes mobile endpoint device connected to the gateway and gateway transmitting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) to the mobile endpoint device via a cellular network);
    a multi-casting download-to-mobile-phone service with at least two levels of curation for media titles wherein a first curation level comprises a curated data carousel based on regional needs and a second curation level based on user-configurable preference settings ([paragraph 0039, 0057, 0117] describes analysis are provided to one of a media delivery system and/or a stream selection and analysis is providing to specific cell sites in a particular geographical area for multicast services to user preference (e.g. regional needs or first curation level) [paragraph 0027-0028, 0039, 0053, 0057, 0081-0082] describes multicast streaming services to mobile device services and download preference data includes selections can be for specific media content items (e.g. media titles), such as a particular program, series, and/or a particular episode of a series to be distributed (e.g. collection of media data OR data carousel) to users and distributing selected media content items (e.g. curated data carousel) based on preferences of users (user-configurable preference or second curation level) who may enter specific geographical area include from cell sites and base stations (e.g. regional needs or first curation level));
   an artificial intelligence server, the artificial intelligence server being configured to predict the creation of the curated data carousel wherein a plurality of algorithms are tuned over time by way of feedback loops, media consumption and usage tracking, channels ([paragraph 0025, 0029, 0091-0092, 0172] describes media delivery system may employ artificial intelligence (AI) to facilitate automating one or more features (e.g. an artificial intelligence server) and employ various AI-based schemes and algorithms can be applied to determine probabilities of demand at any current instant of time and/or various future instant of time. Preferential demand data can include demand data based on identified and/or predicted or estimated preferences of the content consumers (e.g. predict the creation of the curated data carousel). The demand data is used to associate a level of current demand with one or more available media content items or programs, demand can be estimated or otherwise predicted based on past demand and/or consumption data (e.g. media consumption). Usage data can be based on actual usage of available channels. It can be instantaneous and/or temporal. Instantaneous usage data provides a measure, e.g., a “snapshot” of current content usage of a group of users (e.g. usage tracking, channels). A classifier can be employed to determine a ranking or priority of each cell site of the acquired network. Mobile endpoint device may then request, e.g., subscribe, to a particular media program by sending a request with the SSM IP address. Such elections, subscriptions, selections or choices can be recorded as preferential demand data. A response may be provided to the mobile endpoint device identifying a broadcast channel on which the media program is broadcast by the base station and demand is based on user responses to a solicitation based on an election event (e.g. feedback loop).
    Kaufman may be interpreted as not expressly teaching Algorithm is an artificial intelligence algorithms and channels are back channel and back haul channel, however, Kaufman did teach that Algorithms and channels as explained above.  
     However, In an analogous art relating to establish connections using a desired network or networks and implement artificial intelligence algorithm Munafo taught that Algorithm is an artificial intelligence algorithms and channels are back channel and back haul channel ([paragraph 0015] describes algorithm is artificial intelligence algorithms [paragraph 0026] describes the term “link” may be synonymous with and/or equivalent to “communications channel” [paragraph 0039-0040] describes network coupled through backbone link (e.g. back channel) and send data through backbone link (e.g. back channel) [paragraph 0064] describes network coupled through backhaul link (e.g. back  haul channel) and send data through backhaul link (e.g. back haul channel)).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman to include algorithm is an artificial intelligence algorithms and channels are back channel and back haul channel as taught by Munafo. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman in the Munafo system in order to allows an owner/operator of the computing platform to configure the platform to establish connections using a desired network or networks and implement artificial intelligence algorithm ([paragraph 0015] in Munafo).

      Regarding Claim 2, the combination of Kaufman and Munafo teaches the apparatus wherein the at least one gateway comprises a plurality of gateways (Kaufman: [paragraph 0045, 0055] describes system includes gateways).

     Regarding Claim 3, the combination of Kaufman and Munafo teaches the apparatus wherein the at least one mobile device comprises a plurality of cellular telephones and tablets (Kaufman: [paragraph 0043, 0074] describes mobile endpoint devices includes a cellular telephone, a smartphone, a tablet computing device, a laptop computer, a pair of computing glasses, a wireless enabled wristwatch, tablets or any other cellular-capable mobile telephony and computing device).

     Regarding Claim 4, the combination of Kaufman and Munafo teaches the apparatus further comprising an eNodeB, the eNodeB being communicatively coupled to the at least one command-and-control center and to the at least one middleware server (Kaufman: [paragraph 0048-0050] describes eNodeB is connected to the Mobility Management Entity control node (e.g. command-and-control center) and the server (e.g. one middleware server)).
  
     Regarding Claim 5, the combination of Kaufman and Munafo teaches the apparatus wherein the multicast stream of digital media comprises a multicast stream of digital media selected based on the demographics of the population within the transmission footprint of the at least one gateway (Kaufman: ([paragraph 0048 - 0052] describes gateway designated to serve and administer specific transmission coverage area (e.g. footprint) and gateway selecting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) geographic area of subscribers, customers, and or users (e.g. population) within a specific transmission coverage area (e.g. footprint)).

    Regarding Claim 6, the combination of Kaufman and Munafo teaches the apparatus wherein the at least one middleware server comprises: a processor; a memory coupled to the processor; an operating system residing in the memory (Kaufman: [paragraph 0052, 0134-0135, 0144] describes the server (e.g. one middleware server) comprising a processor and a memory coupled to the processor and an operating system); 
     a streaming application residing in the memory (Kaufman: [paragraph 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) resides in memory),
    the streaming application being executed by the operating system and wherein the streaming application is configured to receive the plurality of digital media files from the command-and-control center to store the plurality of digital media files in a data carousel (Kaufman: [paragraph 0023-0025, 0052, 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) executed by the operating system and numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) is configured to receive multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) to be transmitted to the mobile endpoint device and store media program and metadata regarding the media programs, e.g., information such as the titles, durations, formats, encoding types, ratings, etc., of the media programs in a DB (e.g. data carousel)).
    and cause a first subset of the plurality of digital media files to be transmitted to the at least one mobile device, the first subset of the plurality of digital media files delivered to the at least one mobile device being different than a second subset of the plurality of digital media files delivered to a second mobile device based on a plurality of user preferences (Kaufman: [paragraph 0039, 0086-0088] describes a management area may include from one to many cell sites and/or base stations. In addition, the available content streams, or media programs, may vary based upon the management area, the demands, trends and/or preferences of users in the management area, and the demands, trends and/or preferences of users and delivering media contents to a user based on user preference and delivering different media contents to another user based on another user preference).

     Regarding Claim 10, the combination of Kaufman and Munafo teaches the apparatus further comprising a downloadable mobile application installed on the at least one mobile device, the downloadable mobile application providing for customization of the plurality of digital media files based on user preferences, social media groups, and demographics of media consumers living and working in the transmission footprint of the gateway (Kaufman: [paragraph 0026-0027, 0081-0082, 0122 ] describes downloadable mobile application providing a precise, controlled, and customizable experience to a user where existing and/or variable factors including location, network, system, demand, trend, and other factors includes user preference data can be obtained from user profiles. User profiles can include user input data, such as menu item selections, age, gender, group associations, e.g., affinity groups, self-identified likes and/or dislikes, educational background, profession, address, social media friends, past viewing history, DVR recording of past, present and/or future programming,  demographic region where users living and geographic area of subscribers, customers, and or users (e.g. population)addresses  within a specific transmission coverage area (e.g. footprint)).

     Regarding Claim 11, Kaufman teaches a method for multi-cast streaming ([paragraph 0023, 0045] describes a method for multicast media services), 
     the method comprising the steps of: contracting for access to multicasting capabilities for at least one cellular transmission tower ([paragraph 0024-0025, 0041-0042, 0045] describes providing for access to multicasting capabilities for cell site (e.g. cellular transmission tower)), 
    the at least one cellular transmission tower being communicatively coupled to at least one middleware server ([paragraph 0038, 0045, 0047-0048] describes cell site (e.g. cellular transmission tower) connected to a server (e.g. one middleware server)), 
   the at least one middleware server storing a plurality of digital media files ([paragraph 0028, 0045, 0052, 0053] describes server (e.g. one middleware server) storing media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files)); 
   using an artificial intelligence server to predict the creation of a curated data carousel containing the plurality of digital media files ([paragraph 0025, 0029, 0091-0092, 0172] describes media delivery system may employ artificial intelligence (AI) to facilitate automating one or more features (e.g. an artificial intelligence server) and employ various AI-based schemes and algorithms can be applied to determine probabilities of demand at any current instant of time and/or various future instant of time. Preferential demand data can include demand data based on identified and/or predicted or estimated preferences of the content consumers includes various media content items (e.g. predict the creation of the curated data carousel containing the plurality of digital media files);
   tuning a plurality of algorithms over time by way of feedback loops, media consumption and usage tracking, back channels and back haul channels ([paragraph 0025, 0029, 0091-0092, 0172] describes algorithms can be applied to determine probabilities of demand at any current instant of time and/or various future instant of time. Preferential demand data can include demand data based on identified and/or predicted or estimated preferences of the content consumers (e.g. predict the creation of the curated data carousel). The demand data is used to associate a level of current demand with one or more available media content items or programs, demand can be estimated or otherwise predicted based on past demand and/or consumption data (e.g. media consumption). Usage data can be based on actual usage of available channels. It can be instantaneous and/or temporal. Instantaneous usage data provides a measure, e.g., a “snapshot” of current content usage of a group of users (e.g. usage tracking, channels). A classifier can be employed to determine a ranking or priority of each cell site of the acquired network. Mobile endpoint device may then request, e.g., subscribe, to a particular media program by sending a request with the SSM IP address. Such elections, subscriptions, selections or choices can be recorded as preferential demand data. A response may be provided to the mobile endpoint device identifying a broadcast channel on which the media program is broadcast by the base station and demand is based on user responses to a solicitation based on an election event (e.g. feedback loop);
   using the algorithms to curate the plurality of digital media files based on at least two levels of curation wherein a first curation level comprises curation based on regional needs and a second curation level based on user-configurable preference setting ([paragraph 0039, 0057, 0117] describes analysis are provided to one of a media delivery system and/or a stream selection and analysis is providing to specific cell sites in a particular geographical area for multicast services to user preference (e.g. regional needs or first curation level) [paragraph 0027-0028, 0039, 0053, 0057, 0081-0082, 0090-0091] describes algorithm applied to media content items (e.g. media titles), such as a particular program, series, and/or a particular episode of a series to be distributed (e.g. collection of media data OR data carousel)  and multicast streaming services to mobile device services and download preference data includes selections can be for specific media content items (e.g. media titles), such as a particular program, series, and/or a particular episode of a series to be distributed (e.g. collection of media data OR data carousel) to users and distributing selected media content items (e.g. curated data carousel) based on preferences of users (user-configurable preference or second curation level) who may enter specific geographical area include from cell sites and base stations (e.g. regional needs or first curation level));
   and multicasting the plurality of curated digital media files to at least one mobile device communicatively coupled to the at least one gateway, wherein the curated digital media files are transmitted from the at least one cellular transmission tower to the at least one mobile device via a cellular network ([paragraph 0045, 0048, 0055, 0152] describes mobile endpoint device connected to gateway and cell site (e.g. cellular transmission tower) includes the gateway and gateway is transmitting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) to the mobile endpoint device via a cellular network).
   Kaufman may be interpreted as not expressly teaching Algorithm is an artificial intelligence algorithms and channels are back channel and back haul channel, however, Kaufman did teach that Algorithms and channels as explained above.  
     However, In an analogous art relating to establish connections using a desired network or networks and implement artificial intelligence algorithm Munafo taught that Algorithm is an artificial intelligence algorithms and channels are back channel and back haul channel ([paragraph 0015] describes algorithm is artificial intelligence algorithms [paragraph 0026] describes the term “link” may be synonymous with and/or equivalent to “communications channel” [paragraph 0039-0040] describes network coupled through backbone link (e.g. back channel) and send data through backbone link (e.g. back channel) [paragraph 0064] describes network coupled through backhaul link (e.g. back  haul channel) and send data through backhaul link (e.g. back haul channel)).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman to include algorithm is an artificial intelligence algorithms and channels are back channel and back haul channel as taught by Munafo. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman in the Munafo system in order to allows an owner/operator of the computing platform to configure the platform to establish connections using a desired network or networks and implement artificial intelligence algorithm ([paragraph 0015] in Munafo).

     Regarding Claim 12, the combination of Kaufman and Munafo teaches the method wherein the at least one cellular transmission tower comprises a plurality of gateways (Kaufman: [paragraph 0045, 0048, 0055] describes cell site (e.g. cellular transmission tower) includes gateways).

      Regarding claims 13-14, these claims contain limitations found within that of claims 3-4 and the same rationale to rejections are used.

       Regarding Claim 15, the combination of Kaufman and Munafo teaches the method wherein the step of multicasting the plurality of digital media files to at least one mobile device communicatively coupled to the at least one gateway comprises the step of multicasting the plurality of digital media files based on the demographics of the population within the transmission footprint of the at least one cellular transmission tower (Kaufman: [paragraph 0048-- 0052] describes gateway designated to serve and administer specific transmission coverage area (e.g. footprint) and gateway selecting multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) geographic area of subscribers, customers, and or users (e.g. population) within a specific transmission coverage area (e.g. footprint) of the cell site (e.g. cellular transmission tower)).
   Regarding Claim 16, the combination of Kaufman and Munafo teaches the method wherein the at one cellular transmission tower further comprises a middleware server (Kaufman: [paragraph 0045, 0047-0048] describes cell site (e.g. cellular transmission tower) connected to a server (e.g. one middleware server), 
      middleware server comprising: a processor; a memory coupled to the processor; an operating system residing in the memory ([paragraph 0052, 0134-0135, 0144] describes the server (e.g. one middleware server) comprising a processor and a memory coupled to the processor and an operating system); 
     a streaming application residing in the memory ([paragraph 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) resides in memory),
    the streaming application being executed by the operating system and wherein the streaming application is configured to receive the plurality of digital media files from the command-and-control center and cause the plurality of digital media files to be transmitted to the at least one mobile device ([paragraph 0023-0025, 0144, 0152, 0155] describes numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) executed by the operating system and numerous applications that can generate multiple disparate packetized data streams or flows (e.g. streaming applications) is configured to receive multicast streaming media services programs includes movies, channels, different content categories, e.g., news, comedy, documentaries, sports, content formats, different data files (e.g. plurality of digital media files) to be transmitted to the mobile endpoint device).

    Regarding claim 20, this claim contains limitations found within that of claim 10 and the same rationale to rejection is used.

9.    Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2020/0037035 A1); in view of Munafo et al. ( US 2018/0287869 A1); and further in view of Bachet et al. (US 2009/0300673 A1).
        Regarding Claim 7, Kaufman and Munafo fails to teach the apparatus, wherein the at least one curated data carousel is configured to synchronize the digital content between the at least one middleware server and the at least one mobile device.
       However, Bachet teaches the apparatus, wherein the at least one curated data carousel is configured to synchronize the digital content between the at least one middleware server and the at least one mobile device ([paragraph 0273-0274, 0291, 0338, 0419-0420] describes application carousel is configured to synchronize the content between server (e.g. the middleware server) and any requesting device (e.g. mobile device)).
    Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman/ Munafo to include curated data carousel is being configured to synchronize the digital content between the at least one middleware server and the at least one mobile device as taught by Bachet. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman/ Munafo in the Bachet system in order to distribution of video content among subscribers ([paragraph 0002] in Bachet).

     Regarding Claim 8, the combination of Kaufman, Munafo and Bachet teaches the apparatus wherein the at least one curated data carousel further comprises a data filter, the data filter providing information for synchronization of the plurality of digital media files between the at least one middleware server and a mobile application on the at least one mobile device (Bachet: [paragraph 0272-0274, 0291, 0338, 0419-0420] describes application carousel includes data filtering which provides synchronization of media stream content between the server (e.g. the middleware server) and application of any requesting device(e.g. mobile device).
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman/ Munafo to include data filter providing information for synchronization of the plurality of digital media files between the at least one middleware server and a mobile application on the at least one mobile device as taught by Bachet. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman/ Munafo in the Bachet system in order to provide data filtering process in real time ([paragraph 0419] in Bachet).

     Regarding claims 17-18, these claims contain limitations found within that of claims 7-8 and the same rationale to rejections are used.

10.     Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2020/0037035 A1); in view of Munafo et al. ( US 2018/0287869 A1); in view of Bachet et al. (US 20090300673 A1); and further in view of Hasek et al. (US 20080201748 A1).
         Regarding Claim 9, Kaufman, Munafo and Bachet fails to teach the apparatus further comprising a carousel key that is configured to encrypt or decrypt the plurality of digital media files.
        However, Hasek teaches the apparatus further comprising a carousel key that is configured to encrypt or decrypt the plurality of digital media files ([paragraph 0055, 0168, 0182] describes a carousel key that is configured to encrypt media streams).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kaufman/ Munafo/ Bachet to include a carousel key that is configured to encrypt or decrypt the plurality of digital media files as taught by Hasek. One ordinary skill in the art would be motivated to utilize the teachings of Kaufman/ Munafo/ Bachet in the Hasek system in order to provide differing encryption support capabilities ([paragraph 0021] in Hasek).

      Regarding claim 19, this claim contains limitations found within that of claim 9 and the same rationale to rejection is used.

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459    

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459